Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1,3,4,6,7,8,10,11,13,14,15,17,18 and 20 as being unpatentable over US 20130097482 A1; Marantz; Daniel et al. (hereinafter Marantz) in view of US 20190050384 A1;Freundlich; Robert (hereinafter Freundlich)

Regarding claim 1, Marantz teaches A method comprising: receiving a search query having a set of characters; responsive to the search query, identifying a set of results relevant to the set of characters, each result being relevant to the set of characters based on the set of characters being in content associated with a respective result; displaying a list identifying the set of results, ( Marantz [0001] Text in both a web result title and snippet (e.g., web result paragraph) is currently truncated at generation time based on character counts and expected maximum spaces. The user's available screen space for the text on the browser is not considered during this process, oftentimes incurring wrapping of the content which results in an inordinate amount of content to fit its intended space. Titles and snippets are currently truncated based on pre-set character lengths. Thus, each result in the list being a truncated version of the respective content associated with the respective result, the truncated version maintaining the set of characters. ( Marantz [0001] Text in both a web result title and snippet (e.g., web result paragraph) is currently truncated at generation time based on character counts and expected maximum spaces. The user's available screen space for the text on the browser is not considered during this process, oftentimes incurring identifying, for each result in the set of results, a format of a string that includes the set of characters and determining adjacent characters to display based on the format for each respective result (Freundilch [0005] According to some aspects, a method is provided of determining a record format for a dataset, the dataset comprising a plurality of bytes, the method comprising, with at least one computing device parsing the dataset using a first record format to determine a sequence of characters represented by the plurality of bytes and determining values of one or more data fields in accordance with the first record format, displaying at least some of the values of the one or more data fields in accordance with the first record format via a user interface, displaying a plurality of the sequence of characters via the user interface as a sequence of user interface elements, wherein each of the plurality of characters is presented as a separate user interface element, receiving user input selecting a user interface element of the sequence of user interface elements, the selected user interface element being associated with a character of the sequence of characters, and generating a second record format based on the received input, wherein the second record format is generated to include a data field delimited by the character associated with the selected user interface element [7-8, 74, and 88-94] further elaborate)				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Marantz’s methods and make the addition of Freundilch in order to create a more efficient system with less errors (Freundilch [AB.]  According to some aspects, a tool is provided that reduces errors 
Corresponding system claim 15 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Marantz [45-47] describe the processor and memory [FIG.11] shows a visual of the hardware and software abilities of the system)
Corresponding product claim 8 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Marantz [45-47] describe the processor and memory [FIG.11] shows a visual of the hardware and software abilities of the system [52-53] further elaborates on the computer readable abilities)
Regarding claim 3, Marantz and Freundlich teach The method of claim 1, wherein the list identifying the set of results is displayed in a constrained space that is limited to a maximum number of characters per line, and each result can occupy a limited number of lines.
Corresponding product claim 10 is rejected similarly as claim 3 above.
Corresponding system claim 17 is rejected similarly as claim 3 above.
Regarding claim 4, Marantz and Freundlich teach The method of claim 1, wherein the truncated version of the respective content includes a least a first text portion and second text portion of each result interrupted by truncated portions, wherein at least one of the first text portion or the second text portion includes the set of characters. (Marantz [0036] FIG. 6 illustrates a screenshot 600 of truncation processing with a rich element 602. The method can adjust the truncation widths to take into account the remaining allowable space for the snippet after space in the entry was displaced by rich elements. For example, consider the utilization of badges (the rich element 602), which are predefined regions of content in a search result entry. The pixel-based truncation is also used in conjunction with a layout scheme that has these pre-defined regions and a list of elements which may appear in those regions. Based on the elements available at render-time (which compete for space), and the pixel-space left to render on the actual client (after the space has been allotted for the richer optional elements), the architecture adjusts the space available for the snippet to allow for the space occupied by the rich elements. [0041] FIG. 9 illustrates an alternative method. At 900, search result content is received for presentation in a result space on a search results page. At 902, pixel widths of the content are calculated via each browser that presents the search result content. At 904, content tokens are selectively dropped until the remaining content fits in the result space. At 906, all or a portion of the 
Corresponding product claim 11 is rejected similarly as claim 4 above.
Corresponding system claim 18 is rejected similarly as claim 4 above.
Regarding claim 6, Marantz and Freundlich teach The method of claim 1, wherein the displaying the truncated version includes maintaining at least one additional character proximate to the set of characters in addition to the set of characters. (Marantz [0033] With respect to context-sensitive calculation of the remaining space on the browser for the truncated line, each line may have an additional element (e.g., image) on it, depending on where the element is rendered. These additional elements may be a time stamp "May 5, 2010" or a related link, for example. The desired width of the truncated text is calculated by knowing the available browser width, and subtracting the width of the elements which are rendered adjacent to the line (and also by using the pixel-based-approximation technique [FIG.3-6] show the data that can have/maintain a plurality of characters that can be added).
Corresponding product claim 13 is rejected similarly as claim 6 above.
Corresponding system claim 20 is rejected similarly as claim 6 above.
Regarding claim 7, Marantz and Freundlich teach wherein identifying the format of the string that includes the set of characters and determining the adjacent characters to display comprises: determining that the set of characters occurs within a recognized format, wherein the truncated version includes maintaining at least one additional character sufficient to allow the recognized format to remain recognizable in addition to the set of characters. (Marantz [0033] With respect to context-sensitive calculation of the remaining space on the browser for the truncated line, each line may have an additional element (e.g., image) on it, depending on where the element is rendered. These additional elements may be a time stamp "May 5, 2010" or a related link, for example. The desired width of the truncated text is calculated by knowing the available browser width, and subtracting the width of the elements which are rendered adjacent to the line (and also by using the pixel-based-approximation technique[0036] FIG. 6 illustrates a screenshot 600 of truncation processing with a rich element 602. The method can adjust the truncation widths to take into account the remaining allowable space for the snippet after space in the entry was displaced by rich elements. For example, consider the utilization of badges (the rich element 602), which are predefined regions of content in a search result entry. The pixel-based truncation is also used in conjunction with a layout scheme that has these pre-defined regions and a list of elements which may appear in those regions. Based on the elements available at render-time (which compete for space), and the pixel-space left to render on the actual client (after the space has been allotted for the richer optional elements), the architecture adjusts the space available for the snippet to allow for the space occupied by the rich elements.   [0053] For the computer 1102, the media accommodate the storage of data in any suitable digital format. It should be appreciated by those skilled in the art that other types of computer readable media can be employed such as zip drives, magnetic tape, flash memory cards, flash drives, cartridges, and the like, for storing computer executable instructions for 
Corresponding product claim 14 is rejected similarly as claim 7 above.
Claims 2,9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marantz in view of Freundilch  and US 20170228395 A1; SINA; Parham (hereinafter Sina)
Regarding claim 2, Marantz and Freundilch teaches The method of claim 1, comprising: prior to the displaying the list identifying the set of results … wherein a browser creates the truncated version to accommodate an available amount of space in which to provide the respective result… requiring the set of characters relevant to the respective results to be displayed. (Marantz [0001] Text in both a web result title and snippet (e.g., web result paragraph) is currently truncated at generation time based on character counts and expected maximum spaces. The user's available screen space for the text on the browser is not considered during this process, oftentimes incurring wrapping of the content which results in an inordinate amount of content to fit its intended space. Titles and snippets are currently truncated based on pre-set character lengths. Thus, there neither is any accommodation for the actual space available on the browser nor the different widths of characters (e.g., the letter "i" carries the same weight as the letter "w" in terms of length, as only the presence of the character counts in existing implementations).  [0017] The disclosed architecture enables pixel-based approximation for search result content presentation in a web browser. A feedback labeling characters in each result that match the set of characters and the adjacent characters as immutable and actions and processes subject to the immutable label (Sina [0008] According to an exemplary embodiment, a system may assign immutable tags to data to form immutable tag lists. The immutable tag lists formed by the system may then be used to determine how mutable tag lists are structured. [0128] According to an exemplary embodiment, a database tag pyramid may be disclosed. Such a database tag pyramid may be, in some embodiments, formed using a system incorporating aspects of a System for Organizing Computer Data, or may be formed using another system, as may be desired. In an exemplary embodiment, a database tag pyramid may include a root tag, and may constitute or may include a displayed hierarchy of mutable tags that may not be (or may not necessarily be) mapped to a hierarchical structure of files and folders. Rather, these mutable tags may be used to represent database field names, which may be stored as immutable tags in immutable tag lists, and these 
Corresponding product claim 9 is rejected similarly as claim 2 above.
Corresponding system claim 16 is rejected similarly as claim 2 above.			
Claims 5,12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marantz in view of Freundlich and US 20190043258 A; Szymanski; Zbigniew et al. (hereinafter Szymanski)
Regarding claim 5, Marantz and Freundlich teach The method of claim 1, wherein the list identifying the search results is displayed in						Marantz lacks teaching utilizing at least one flexbox						However Szymanski helps teaching utilizing at least one flexbox (Szymanski  [0002] Cascading style sheets (CSS) is a style sheet language used for describing the presentation of a document written in a markup language, such as Hyper Text Markup Language (HTML), Extensible HTML (XHTML), Extensible Markup Language (XML), etc. CSS describes how elements should be rendered on a display screen, on paper, in speech, or on other media. Most often CSS is used to set the visual style of web pages and user interfaces written in various markup languages. It is a technology used by most websites to create visually engaging webpages, user interfaces for web applications, and user interfaces for many mobile applications. CSS has a layout mode called a flexible box layout (or flexbox) designed for laying out complex applications and web pages. The flexible box layout of CSS has more flexibility for distributing space and aligning content in way that web applications and complex web pages often need. Content or layout of a social-networking website may be arranged using the flexible box layout   [0013] Particular embodiments describe a method for dynamically arranging a layout of a page comprising three-dimensional (3D) objects using a two-dimensional (2D) flexible box model (interchangeably referred to herein as a flexbox). A flexbox may include flex 
Corresponding product claim 12 is rejected similarly as claim 5 above 
Corresponding system claim 19 is rejected similarly as claim 5 above 

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (page(s): 8-9): “Claims 1-20 are pending. Claims 1-20 are pending. Claims 1-3, 5, 7-15, 17, and 19 are amended in this Response. Independent claims 1, 8, and 15 are amended to advance prosecution of this application. No new matter is added. The undersigned representative respectfully requests reconsideration and allowance of claims 1-20 in view of the following remarks...Independent ('laim I and Dl)ependent ('laims 3-4 cind 6-7 Applicant submits that Marantz fails to teach or suggest "identifying a format of a string that includes the set of characters and determining adjacent characters to display based on the format for each respective result; and displaying a list identifying the set of results, each result in the list being a truncated version of respective content associated with the respective result, the truncated version maintaining the set of characters and the adjacent Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20190050384 A1;Freundlich; Robert  (hereinafter Freundilch)
Regarding Applicant’s Argument (page(s): 10): “Claims 2, 9, and 16 have been rejected under 35 U.S.C. § 103 as allegedly being obvious over Marantz in view of U.S. Patent Publication No. 20170228395 to Sina ("Sina"). Applicant respectfully traverses this rejection. It is well settled that in determining the differences between the prior art and the claims, the question under 35 U.S.C. § 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. See MPEP § 2141.02. To this end, a prior art Examiner’s response:- The Examiner respectfully disagrees with the applicant. The examiner points to KSR rationale C - "Use of known technique to improve similar devices in the same way" as fair motivation to combine. The "known technique" is tagging data. The "similar devices" are database system utilizing some sort of tagging. The common improvement is using said tagging in order to help improve data protection and integrity
Regarding Applicant’s Argument (page(s): 11): “Claims 5, 12, and 19 have been rejected under 35 U.S.C. § 103 as allegedly being obvious over Marantz in view of U.S. Patent Publication No. 20190043258 to Szymanski ("Szymanski"). Applicant respectfully traverses this rejection. In the Office Action, the Office does not assert that Szymanski cures the above-noted deficiencies of Marantz, as noted above. Accordingly, because the alleged combination of Marantz and Szymanski fails to Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20190050384 A1;Freundlich; Robert  (hereinafter Freundilch)
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165